TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00070-CV


Destry W. Kittman, Glendee Kittman and Martha S. Kittman, Appellants

v.

W. Shane Kittman, Donald E. Arthur and Gwen B. Arthur, Appellees




FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
NO. 36643, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING


O R D E R
PER CURIAM
 Counsel for appellants Destry W. Kittman, Glendee Kittman, and Martha S. Kittman
has filed an unopposed motion to withdraw and substitute counsel, asking that Scott King Field
and the Field Law Firm be permitted to withdraw from representing the appellants and that J. Bruce
Bennett of the law firm of Cardwell, Hart & Bennett, LLP be substituted as the appellants' counsel.
We grant the motion.  See Tex. R. App. P. 6.5.
		It is ordered on December 13, 2012.


Before Chief Justice Jones, Justices Pemberton and Rose